DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 11/16/2021.  Claims 26, 33, 38 and 43 are currently amended.  Claims 1-25 and 36 are cancelled or were previously cancelled.  Claims 26-35 and 37-46 are pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claims 26, 38 and 43 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26-27, 29-35 and 37-46 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Rejman (US 2019/0027720 A1).
	Regarding Claim 26, Rejman discloses a battery module (battery pack 100) [pars. 0051-54; Figs. 2-5], comprising:
	a carrier (cell holder 600) configured to receive electrical components (e.g., circuit boards 810, 812, cable guides, cell connectors, fuses, and/or other electronic components); 
	a housing 110 having a first face (e.g., portion of first housing component 120 covering battery stack from above) and a second face different than the first face (e.g., portion of first housing 120 covering battery stack from a front side), wherein the carrier is disposed in the housing [Fig. 2]; and
	one or more stacks of electrochemical cells 400, disposed in the housing, the one or more stacks of electrochemical cells comprising a first face substantially parallel to the first face of the housing and a second face substantially parallel to the second face of the housing (i.e., Rejman teaches that the shape of the battery cells may be prismatic – not shown – such that the stack of electrochemical cells would necessarily have a first face substantially parallel to the first face of the housing and a second face substantially parallel to the second face of the housing) [par. 0026; Fig. 2], 
(i) wherein the carrier is electrically insulative [par. 0052] and comprises a first portion (first element 672) configured to receive a first plurality of electrical components (e.g., electronic units attached on circuit boards 810,812 – not shown), a second portion (second element 674) configured to receive a second plurality of electrical components (e.g., actuating elements 819, indicator lights 817), and a flexible region (foldable hinge 670) configured to enable the first portion to turn relative to the second portion [pars. 0053-54,0062], and (ii) wherein in an installed state within the housing, the first portion corresponds with the first face of the housing and at least partially covers the first face of the one or more stacks of electrochemical cells and the second portion corresponds with the second face of the housing and at least partially covers the second face of the one or more stacks of electrochemical cells [Fig. 2].
	Regarding Claim 27, Rejman discloses wherein the flexible region comprises a hinge [par. 0053].
	Regarding Claim 29, Rejman discloses wherein the first portion, the second portion, and the flexible region are integrally formed with one another [pars. 0053-54].
	Regarding Claim 30, Rejman discloses wherein the first plurality of electrical components and the second plurality of electrical components are affixed to the carrier such that, after the first portion is turned relative to the second portion, the first plurality of electrical components interfaces with a first 
	Regarding Claim 31, Rejman discloses wherein the carrier comprises a plurality of integral guide extensions (e.g., positioning elements 604) configured to receive the first plurality of electrical components, the second plurality of electrical components, or both [par. 0056; Fig. 4].
	Regarding Claim 32, Rejman discloses wherein the carrier comprises one or more openings through which the first plurality of electrical components, the second plurality of electrical components, the first plurality of connected components, the second plurality of connected components, or a combination thereof extend [par. 0064; Figs. 2,4-5].
	Regarding Claim 33, Rejman discloses wherein each electrochemical cell of the one or more stacks comprises at least one terminal (poles – not shown) configured to interface with the first plurality of electrical components, the second plurality of electrical components, or both [par. 0049].
	Regarding Claim 34, Rejman discloses further a printed circuit board (PCB) (i.e., circuit boards 810,812) electrically coupled with the first plurality of electrical components, the second plurality of electrical components, or both [par. 0053].
	Regarding Claim 35, Rejman discloses further at least one battery module terminal (contact elements 140) electrically coupled with the first plurality of electrical components, the second plurality of electrical components, or both [par. 0054; Fig. 2].
	Regarding Claim 37, Rejman discloses wherein the flexible region comprises a groove of the carrier between the first portion and the second portion, and wherein the groove is configured to enable the first portion to turn relative to the second portion [0053; Fig. 4].
	Regarding Claim 38, Rejman discloses an electrically insulative carrier (cell holder 600) of a battery module (battery pack 100) [pars. 0051-54; Figs. 2-5], comprising:
672) configured to receive a first plurality of electrical components (e.g., electronic units attached on circuit boards 810,812 – not shown), 
	a second portion (second element 674) configured to receive a second plurality of electrical components (e.g., actuating elements 819, indicator lights 817), and 
	a hinge portion (foldable hinge 670) separating the first portion from the second portion, wherein the hinge portion is configured to enable the first portion to rotate relative to the second portion between an angled orientation and a planar orientation [pars. 0053-54,0062], 
	wherein, in an angled orientation within a housing 110 of the battery module, the first portion
is configured to correspond with a first face of the housing (e.g., portion of first housing component 120 covering battery stack from above) of the battery module and to at least partially cover a first face of one or more stacks of electrochemical cells 400 disposed in the housing of the battery module, the first face of the one or more stacks of electrochemical cells being substantially parallel to the first face of the housing, and the second portion is configured to correspond with a second face of the housing (e.g., portion of first housing component 120 covering battery stack from a front side) being different than the first face of the housing and to at least partially cover a second face of the one or more stacks of electrochemical cells, the second face of the one or more stacks of electrochemical cells being substantially parallel to the second face of the housing (i.e., Rejman teaches that the shape of the battery cells may be prismatic – not shown – such that the stack of electrochemical cells would necessarily have a first face substantially parallel to the first face of the housing and a second face substantially parallel to the second face of the housing) [par. 0026; Fig. 2], and wherein the first portion and second portion are arranged in substantially the same plane prior to installation within the housing of the battery module.
	Regarding Claim 39, Rejman discloses wherein the first portion, the second portion, and the hinge portion are one integral structure [par. 0053-54].
Claim 40, Rejman discloses wherein the hinge portion comprises a groove or an angled cut-out (i.e., formed as a film hinge integrally with the first and second portions) [Fig. 4].
	Regarding Claim 41, Rejman discloses the angled cut-out comprises an obtuse angle (e.g., 180o) [par. 0012].
	Regarding Claim 42, Rejman discloses further integral guide extensions (e.g., positioning elements 604) configured to receive the first plurality of electrical components, the second plurality of electrical components, or both, wherein the integral guide extensions are positioned such that the first plurality of electrical connectors, the second plurality of electrical connectors, or both, when received by the integral guide extensions, are aligned with corresponding electrical components of the battery module [par. 0056; Fig. 4].
	Regarding Claim 43, Rejman discloses a method of manufacturing a battery module (battery pack 100) comprising a housing 110 having a first face (e.g., portion of first housing component 120 covering battery stack from above) and a second face different than the first face (e.g., portion of first housing component 120 covering battery stack from a front side) and one or more stacks of
electrochemical cells 400 disposed in the housing [pars. 0026,0049,0051-54,0062; Figs. 2-5], the method comprising:
	disposing a first plurality of electrical connectors (e.g., electronic units attached on circuit boards 810,812 – not shown) on a first portion (first element 672) of a carrier (cell holder 600) of the
battery module;
	disposing a second plurality of electrical connectors (e.g., actuating elements 819, indicator lights 817) on a second portion (second element 674) of the carrier, wherein the second portion of the carrier is joined to the first portion of the carrier by a flexible region (foldable hinge 670) of the carrier; and 
	turning the first portion of the carrier relative to the second portion of the carrier

the housing and at least partially covers a first face of the one or more stacks of electrochemical cells, the first face of the one or more stacks of electrochemical cells being substantially parallel to the first face of the housing, and the second portion corresponds with the second face of the housing
and at least partially covers a second face of the one or more stacks of electrochemical cells, the second face of the housing being substantially parallel to the second face of the housing (i.e., Rejman teaches that the shape of the battery cells may be prismatic – not shown – such that the stack of electrochemical cells would necessarily have a first face substantially parallel to the first face of the housing and a second face substantially parallel to the second face of the housing) [par. 0026; Fig. 2] and contacting the first plurality of electrical connectors with terminals of electrochemical cells of the battery module [par. 0049].
	Regarding Claim 44, Rejman discloses further coupling the second plurality of electrical connectors with electrical components of the battery module [par. 0056; Fig. 4].
	Regarding Claim 45, Rejman discloses further turning the first portion of the carrier relative to the second portion of the carrier about the flexible edge such that the first portion is substantially perpendicular with the second portion [Fig. 2].
	Regarding Claim 46, Rejman discloses wherein the first plurality of electrical components is different from the second plurality of electrical components [pars. 0054,0062].	
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rejman, as applied to claim 26 above.
 	Regarding Claim 28, Rejman fails to discloses wherein the flexible region comprises a hinge
having a pivot pin to which the first portion and the second portion of the carrier are rotatably coupled.
However, providing the hinges as a separate component having a pivot pin to which the first portion and
the second portion of the carrier are rotatably coupled is an obvious alternative and a well-known

Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have modified the hinge of Rejman to have comprised a hinge having a pivot pin to which the first portion and the second portion of the carrier are rotatably coupled.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ahn (US 2011/0104519 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724